Title: To James Madison from William B. Wood, 19 June 1811
From: Wood, William B.
To: Madison, James


Dear Sir
Nashville Tennessee 19th. June 1811
I have taken the liberty of informing You of our safe arrival in this country on the 22d of May—it being past the season for making a crop an object I thought it best to hire out our negroes and rent a House in this place which I have succeaded in beyond my utmost expectation, in consequence of this arrangement I have had an opportunity of seeing many parts of this state also the County of Madison (Missippia Territory) which I give a most decided preference to any part of this Country—from its great advantage as a Cotton Country and its advantagee’s in many other Respects, I am very much disposed to make a small purchase there, but in consequence of all the Valuable lands being allready entered and the price being considerably advanced, say from four to Eight Dollars I find my funds are insufficient to comply with my wishes, without making sale of a part [of] my negroes which are all Young and increasing in Value daily. In preference to doing this I have taken the liberty of making application to you for the loane of eight hundred or a thusand Dollars, which if not too great an inconvenience to you, will be a considerable accommodation to me, assuring you at the same that I will use my greatest deligence in returning it. I was compell’d to leave in Virginia one fourth of the sales of my land as an indemnity to Mr. Dawney as Executor to meat the payment of the claim of securityship pending between B. Winslow and my father’s estate which has been a considerable draw back on my funds in the mean time I remain Dear Sir Yr Mo Obt & H St
William B. Wood
